Exhibit 10.10

Form of Employee Stock Option Award Letter.

 

June 21, 2005

[Employee name & address]

Dear [Employee name]:

This award letter sets forth the terms and conditions of the stock option
granted to you by Flushing Financial Corporation (the “Company”), in accordance
with the provisions of its 2005 Omnibus Incentive Plan (the “Plan”). The Option
is subject to the terms and conditions set forth in the Plan, any rules and
regulations adopted by the Committee (as defined in the Plan), and this award
letter.

1.

Grant of Option; Option Price

You have been granted an option (the “Option”) to purchase ______ shares of the
Company’s Common Stock (“Common Stock”). The Option is not intended to be an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”). The price at which you may purchase the
shares of Common Stock covered by the Option is $_____ per share, which is the
fair market value of a share on the date of grant of your Option.

2.

Term of Option

Your Option expires in all events on June 20, 2015. However, your Option may
terminate prior to such expiration date as provided in paragraphs 6 and 7 of
this award letter upon the occurrence of one of the events described in those
paragraphs. Regardless of the provisions of paragraphs 6 and 7, in no event can
your Option be exercised after the expiration date set forth in this paragraph
2.

3.

Exercisability of Option

(a)

Unless it becomes exercisable on an earlier date as provided in paragraphs 6 and
7 below, no portion of your Option can be exercised before December 21, 2005.

(b)

Unless it becomes exercisable on an earlier date as provided in paragraphs 6 and
7 below, your Option will become exercisable in full on December 21, 2005,
provided that you are an employee of the Company or one of its subsidiaries on
such date.

 

 


--------------------------------------------------------------------------------



2

 

 

(c)

To the extent your Option has become exercisable, you may exercise the Option to
purchase all or any part of such shares at any time on or before the date the
Option expires or terminates.

4.

Exercise of Option

You may exercise your Option by giving written notice to the Company of the
number of shares of Common Stock desired to be purchased. The notice must be
hand delivered or mailed to the Company at 1979 Marcus Avenue, Suite E140, Lake
Success, New York 11042; Attention: Senior Vice President/Human Resources. The
notice must be accompanied by either (i) payment in full of the option price, in
cash or Common Stock, as provided in paragraphs 5(a) and 5(b) below, or any
combination thereof, or (ii) the documents necessary to arrange for payment of
the option price through the “cashless option exercise program,” as described in
paragraph 5(c) below, if the Company has such a program in effect at the time of
such exercise (and such program is available to executive officers and directors
if you are an executive officer or director at the time of such exercise). A
copy of the form of notice to be used in exercising your Option (the “Option
Exercise Form”) is attached. Your Option will be deemed exercised on the date
the Option Exercise Form (and required accompaniments) is hand delivered or, if
mailed, postmarked.

5.

Satisfaction of Option Price

(a)

Payment of Cash. Your Option may be exercised by payment of the option price in
cash (including check, bank draft, money order, or wire transfer to the order of
the Company).

(b)

Payment of Common Stock. You may satisfy the option price by tendering shares of
Common Stock you have owned for at least six months. The shares of Common Stock
so tendered shall be valued at the mean between the highest and lowest quoted
selling price, regular way, of the Common Stock on the Nasdaq National Market
(or the principal exchange upon which the Common Stock is listed) for the day
before the date of exercise or, if no such sale of Common Stock occurs on such
date, the mean between the highest and lowest quoted selling price on the
nearest trading date before such date. Only shares issued solely in your name
may be tendered to exercise your Option. Fractional shares may not be tendered
in satisfaction of the option price; any portion of the option price which is in
excess of the aggregate fair market value of the number of whole shares tendered
must be paid in cash. Any certificate(s) evidencing shares tendered in payment
of the option price must be duly endorsed or accompanied by appropriate stock
powers. If a certificate tendered in exercise of the Option evidences more
shares than are required for satisfaction of the portion of the option price
being paid in Common Stock, the excess number of shares will be issued to you.

(c)

Cashless Exercise. If the Company has in effect a cashless option exercise
program at the time of your exercise (and such program is available to executive
officers and directors if you are an executive officer or director at the time
of such

 

 


--------------------------------------------------------------------------------



3

 

exercise) and you elect to exercise your Option under such program, you must
comply with the procedures for satisfying the option price under such program as
in effect at the time of such exercise. Please contact the Senior Vice
President/Human Resources with inquiries about the cashless option exercise
program.

6.

Termination of Employment

(a)

General. The following special rules apply to your Option in the event of your
death, disability, retirement, or other termination of employment.

 

(i)

Termination of Employment for Cause. If the Company or a subsidiary terminates
your employment for Cause, your Option will terminate on the date of such
termination of employment. For purposes of this Agreement, “Cause” means (A)
your willful failure to perform the duties of your employment, (B) your
intentional engagement in dishonest conduct in connection with the performance
of services or (C) your conviction of a felony.

 

(ii)

Voluntary Termination of Employment. If you voluntarily terminate your
employment with the Company or a subsidiary other than upon Retirement (as
defined below), your Option will terminate 60 days after such termination of
employment. Following the termination of your employment, no additional portions
of your Option will become exercisable, and your Option will be exercisable only
with respect to the number of shares which you were entitled to purchase on the
date of the termination of your employment.

 

(iii)

Termination Without Cause. If the Company or a subsidiary terminates your
employment without Cause, your Option will terminate six months after such
termination of employment. Following the termination of your employment, no
additional portions of your Option will become exercisable, and your Option will
be exercisable only with respect to the number of shares which you were entitled
to purchase on the date of the termination of your employment.

 

(iv)

Death or Disability. If your employment terminates by reason of death or
Disability, your Option will become fully exercisable upon such termination of
employment and will terminate two years following such termination. For these
purposes, “Disability” means that you have been unable to perform the essential
functions of your employment due to disability or incapacity for 270 consecutive
days or such lesser period as may be determined by the Committee.

 

(v)

Retirement. Upon your Retirement from the Company, your Option will become
immediately exercisable in full. If you do not serve as a director

 

 


--------------------------------------------------------------------------------



4

 

of the Company, your Option will terminate two years following your Retirement.
If you serve as a director of the Company following your Retirement, your Option
will terminate two years after the termination of your service as a director.
For purposes of this provision, “Retirement” means termination of employment
with the Company and its subsidiaries either (i) after your attainment of age 65
with 5 years of service, or (ii) when your termination is preceded by at least 5
continuous years of service and the sum of your age plus years of service equals
or exceeds 75 years. For purposes of this definition, “years of service” refers
to “vested service” with the Company or its subsidiaries as determined under the
Retirement Plan of Flushing Savings Bank, FSB.

(b)

Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment, and its
determination shall be final, conclusive and binding upon you.

7.

Change in Control

Your Option will become immediately exercisable in full upon the occurrence of a
Change in Control (as defined in the Plan), if you are an employee of the
Company or its subsidiaries at the time of such Change in Control.
Notwithstanding the provisions of paragraph 6, following a Change in Control
your Option will terminate one year after any termination of your employment in
the circumstances described in paragraph 6(a)(ii) or 6(a)(iii).

8.

Income Tax Withholding

(a)

You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state, or local withholding tax liability arising with respect to your
Option. If you exercise your Option by payment of cash or Common Stock, you must
satisfy the withholding obligation by making a cash payment to the Company of
the required amount. If you exercise your Option under the cashless option
exercise program, if available, any required withholding taxes will be retained
by the Company from the proceeds of the sale of your shares. If you fail to
satisfy the withholding obligation in a time and manner satisfactory to the
Company, the Company shall have the right to withhold the required amount from
your salary or other amounts payable to you.

(b)

The amount of withholding tax retained by the Company or paid by you to the
Company will be paid to the appropriate federal, state and local tax authorities
in satisfaction of the withholding obligations under the tax laws. The total
amount of income you recognize by reason of exercise of the Option will be
reported on your Form W-2 in the year in which you recognize income with respect
to the exercise. Whether you owe additional tax will depend on your overall
taxable income for the applicable year and the total tax remitted for that year
through withholding or by estimated payments.

 

 


--------------------------------------------------------------------------------



5

 

 

9.

Administration of the Plan

The Plan is administered by the Committee. The Committee has authority to
interpret the Plan and this award letter, to adopt rules for administering the
Plan, to decide all questions of fact arising under the Plan, and generally to
make all other determinations necessary or advisable for administration of the
Plan. All decisions and acts of the Committee with respect to the administration
and interpretation of the Plan are final and binding on all affected Plan
participants.

10.

Non-transferability of Option

You may not sell, transfer, assign or pledge your Option or any rights under
this award, with the exception that in the event of your death the Option may be
exercised (at any time prior to its expiration or termination as provided in
paragraphs 2 and 6) by the legal representative of your estate.

11.

Amendment and Adjustments to your Award

The Plan authorizes the Committee to make amendments and adjustments to
outstanding awards, including the Option granted by this letter, in specified
circumstances. Details are provided in the Plan.

These circumstances include the Committee’s right, in its sole discretion, to
amend the Plan and/or outstanding awards, including this Option, without your
consent, to the extent the Committee determines that such amendment is necessary
or appropriate to comply with Section 409A of the Code (the limitations on
deferred compensation added by the American Jobs Creation Act of 2004).

12.

Effect on Other Benefits

Income recognized by you as a result of exercise of the Option will not be
included in the formula for calculating benefits under the Company’s other
benefit plans.

13.

Regulatory Compliance

Under the Plan, the Company is not required to deliver Common Stock upon
exercise of your Option if such delivery would violate any applicable law or
regulation or stock exchange requirement. If required by any federal or state
securities law or regulation, the Company may impose restrictions on your
ability to transfer shares received under the Plan.

*                  ****



 


--------------------------------------------------------------------------------



6

 

 

Please sign and return the enclosed copy of this letter to the Company’s Senior
Vice President/Human Resources to acknowledge your acceptance of this award.
This letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference.

Very truly yours,

Anna M. Piacentini

Senior Vice President and

Corporate Secretary

 

ACCEPTED:

___________________________

 

 

 


--------------------------------------------------------------------------------



 

 

OPTION EXERCISE FORM

____________________

Date

Flushing Financial Corporation

1979 Marcus Avenue, Suite E140

Lake Success, New York 11042

Attention:

Senior Vice President/Human Resources

Ladies and Gentlemen:

I hereby exercise the following stock options granted to me under the Company’s
2005 Omnibus Incentive Plan as indicated below:

Date of
Option Grant


No. of Shares

Option Price
Per Share

Total Option Price

___________

___________

___________

_________

In satisfaction of the total option price, I hereby elect the following:

___

(1) I enclose cash or check for $__________ payable to Flushing Financial
Corporation.

___

(2) I have transferred to the Company’s treasury account, or hereby enclose
certificates representing, ___________ shares of Common Stock of Flushing
Financial Corporation. I understand that the shares of Common Stock will be
valued as described in my option award letter.

___

(3) I authorize payment of the total option price through the sale under the
cashless option exercise program (if available to me at the time of exercise) of
all the shares subject to my option. Enclosed are the documents required to be
executed in respect of such program. I understand that I will receive only the
proceeds from the sale of such shares (minus the amount of required tax
withholding and the applicable commissions and fees under the cashless option
exercise program), and will not receive any shares upon this option exercise.

___

(4) I authorize payment of the total option price through the sale under the
cashless option exercise program (if available to me at the time of exercise) of
only a sufficient number of shares subject to my option to pay the total option
price, the amount of required tax withholding and the applicable commissions and
fees under the cashless option exercise program. Enclosed are the documents

 

 


--------------------------------------------------------------------------------



2

 

required to be executed in respect of such program. I understand that I will
receive only the remaining shares subject to my option after the sale of the
number of shares necessary to make the payments described in the first sentence
of this paragraph.

I will, if requested, give the Company such undertakings and agree to the
placing of such legends on the stock as may be required by the Company to assure
compliance with any federal or state securities law, and pay to the Company the
amount of federal, state and local taxes required to be withheld, as determined
by the Company.

It is my intention that this letter and my payment of the option price shall
constitute an agreement between Flushing Financial Corporation and me for the
sale by the Company and the purchase by me of the number of shares stated at the
price indicated, and that this agreement shall be binding upon us as of the date
this letter is postmarked, or if delivery is by hand, on the date so delivered.

Very truly yours,

 

Signature

 

Print or type name

(name to be used for registration of shares)

I hereby request that you electronically transfer any shares issued to me in
connection with my exercise of the above stock options to the following
financial institution instead of delivering the shares to me.

 

Name of Institution

 

Person to Whose Attention Stock

Should be Sent

 

Street Address

 

City, State and Zip Code

 

 

 

 